DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one recirculation line” of the heat exchanger in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19, 23 and 28-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17-19 are rejected for being dependent on claim 16 while claims 29-33 are rejected for being dependent on claim 28.

Claim 16 recites the limitation “wherein a degree of opening of the bypass valve increases with decreasing pressure of the BOG supplied to the compressor below the intake pressure condition for the compressor” which is indefinite for being unclear if the bypass valve degree of opening is in response to sensing pressure of the BOG supplied to the compressor, or if opening the bypass valve is not dependent on the pressure of the BOG and can be adjusted while the pressure of the BOG supplied is decreasing.  Based on the Applicant’s disclosure, particularly paragraph 312, “The pressure upstream of the compressor 200 may be measured by a third pressure sensor (not shown) disposed upstream of the compressor 200”, as best understood by the Examiner, the limitation will be examined as “wherein a degree of opening of the bypass valve increases when a pressure sensor senses the pressure of the BOG supplied to the compressor has decreased below the intake pressure condition for the compressor”.
Claim 23 recites the limitation “wherein the bypass valve has a higher response than other valves provided to the BOG reliquefaction system” which is indefinite for being unclear what a “higher response” means or which “other valves” the Applicant is referencing, thereby making it difficult to establish the metes and bounds of the claim, and find art to address the claim.  The specification appears to merely reiterate the claim language, without specifically describing an example, at least, to what might be considered “matching an inlet pressure”.  The metes and bounds of the claim are therefore unascertainable as to what low pressure would match an inlet pressure of a carbon dioxide cycle compressor.  Assuming arguendo, a broadest reasonable interpretation of the current claim language cannot be properly established, in light of the fact that: (A) the words of a claim must be given their plain meaning, and (B) it is improper to import claim limitations from the specification, since the metes and bounds cannot be established.

Claim 28 recites the limitation “cooling the compressed BOG through heat exchange with non-compressed BOG by a heat exchanger, and reducing a pressure of fluid cooled through heat exchange by a pressure reducer” in lines 3-4, which is indefinite for being unclear if the fluid is the same as the compressed BOG which passes through the heat exchanger, or different.  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation will be examined as “cooling the compressed BOG through heat exchange with non-compressed BOG by a heat exchanger, and reducing a pressure of the compressed BOG, passed through the heat exchanger, by a pressure reducer”. 

Claim 28 recites the limitation “determining whether it is time to remove the condensed or solidified lubricant oil” which is indefinite for lacking antecedent basis for the term “the condensed or solidified lubricant”, making it unclear what condensed or solidified lubricant oil Applicant is referencing.  Furthermore, it is unclear if there is a structure doing the determining, or just a user’s observation, and, it is unclear if removal occurs, or just that it is time for removal.  Paragraph 237 of Applicant’s written description recites “. The controller can be considered as a determination means for determining whether the heat exchanger 100 is clogged by the lubricant oil.”. Based on the Examiner’s understanding of the Applicant’s disclosure, the limitation will be examined as “3) determining, using a controller, to remove condensed or solidified lubricant from the heat exchanger.”

Claim 28 recites the limitation “3) sending the BOG not used as the refrigerant in the heat exchanger to the compressor along the bypass line, followed by compression by the compressor” which is indefinite for being unclear what is being compressed, since it could be either the BOG to be used as the refrigerant, or the BOG not to be used as the refrigerant.  For purposes of examination, to establish a clear metes and bounds of the claim, the limitation will be examined as “3) sending the BOG not used as the refrigerant in the heat exchanger, to the compressor along the bypass line and compressing the BOG not used as the refrigerant in the compressor”.

Claim 28 recites the limitation “condensed or solidified lubricant oil being discharged from the BOG reliquefaction system after being melted or reduced in viscosity by the BOG increased in temperature during compression by the compressor” is indefinite for being unclear if the condensed or solidified lubricant is the same as the lubricant in step 1). For purposes of examination, the limitation will be examined as “discharging the condensed or solidified lubricant oil from the BOG reliquefaction system after being melted ore reduced in viscosity by the part or all of the BOG not used as the refrigerant which has been compressed by the compressor”.

Claim 32 recites the limitation “wherein in Step 1), it is determined that it is time to discharge the condensed or solidified lubricant oil” which is indefinite for being unclear what the term “it” is referencing in terms of structure.  Based on the Examiner’s best understanding of the Applicant’s disclosure, the limitation will be examined as “the method further comprising determining, in step 1), to discharge the condensed or solidified lubricant oil”.

Claim 33 recites the limitation “wherein, upon determining that the heat exchanger is normalized”, which is indefinite for being unclear if the step of determining has been performed or not, or what the term “normalized” means since the term is a relative one. The term “normalized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, it is unclear if there is structure which performs the determining step, or if it is observation by a user.  Based on the Applicant’s disclosure, as best understood by the Examiner, with particular attention to paragraph 270 which states “determination as to whether the heat exchanger 100 is normalized again is based on at least one of the temperature difference of the cold flow, the temperature difference of the hot flow, and the pressure difference of the hot fluid channel.”  For purposes of examination, the limitation will be interpreted as “the method further comprising determining, using a temperature difference or pressure difference of a cold fluid flow of the heat exchanger or a hot fluid flow of the heat exchanger, if the removal of the condensed or solidified lubricant oil is complete”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Lee et al. (US 2014/0290279), hereinafter referred to as Lee’279, in view of Lee et al. (US 2016/0114876), hereinafter referred to as Lee’876, Brendeng et al. (US 2010/0058802), hereinafter referred to as Brendeng, and Maurer et al. (US 20150330519), hereinafter referred to as Maurer.

Regarding claim 1, Lee’279 teaches a boil-off gas (BOG) reliquefaction system (Fig. 3) comprising: 
a compressor (13) compressing BOG (BOG from tank 11 by way of line L1); 
a heat exchanger (21) cooling the BOG compressed by the compressor through heat exchange using BOG discharged from a storage tank (11) as a refrigerant (the BOG passing through line L1 of HX 21 cools compressed BOG passing through line L3 of HX 21); 
a pressure reducer (22) disposed downstream of the heat exchanger and reducing a pressure (pressure of fluid just upstream of the pressure reducer 22 and downstream of the HX 21) of fluid cooled by the heat exchanger, wherein the compressor comprises at least one oil-lubrication type cylinder (see paragraph 150 “In particular, in the case of using a compressor (manufactured by Burckhardt) including five cylinders in which three cylinders of the front stage are operated in an oil-free-lubricated method and two cylinders of the rear stage are operated in an oil-lubricated method, BOG needs to be transferred while passing through an oil filter when BOG is branched at the rear stage or 4-stage or more of the compressor.”).

Lee’279 does not teach a bypass line through which the BOG is supplied to the compressor after bypassing the heat exchanger 
a first valve disposed on a first supply line through which the BOG to be used as the refrigerant in the heat exchanger is supplied to the heat exchanger, the first valve regulating a flow rate of fluid and opening/closing of the first supply line; 
a second valve disposed on a second supply line through which the BOG used as the refrigerant in the heat exchanger is supplied to the compressor, the second valve regulating a flow rate of fluid and opening/closing of the second supply line; 
a bypass valve disposed on the bypass line and regulating a flow rate of fluid and opening/closing of the bypass line; and 
the bypass line is branched from the first supply line upstream of the first valve and joined to the second supply line downstream of the second valve and the bypass valve is totally opened when a pressure of the BOG supplied to the compressor is lower than an intake pressure condition for the compressor.

Lee’876 teaches a boil-off gas (BOG) reliquefaction system (Fig. 6) comprising: 
a compressor (13) compressing BOG (BOG from tank 11); 
a heat exchanger (21) cooling the BOG compressed by the compressor through heat exchange using BOG discharged from a storage tank (11) as a refrigerant (the BOG passing through line L1 of HX 21 cools compressed BOG passing through line L3 of HX 21); 
a bypass line (L12) through which the BOG is supplied to the compressor after bypassing the heat exchanger (paragraph 0179, “bypass line L12 may be installed such that when there is no BOG to be reliquefied, that is, when the flow rate of the first stream is equal to the flow rate of the second stream, the BOG discharged from the storage tank 11 is bypassed without passing through the heat exchanger 21 and is directly supplied to the compressor 13.”); 
a first valve (annotated by Examiner in Figure 1) disposed on a first supply line (L1) through which the BOG to be used as the refrigerant in the heat exchanger is supplied to the heat exchanger, the first valve regulating a flow rate (flow rate of BOG refrigerant passing through the first valve) of fluid and opening/closing of the first supply line; 
a second valve (annotated by Examiner in Figure 1) disposed on a second supply line (annotated by Examiner in Figure 1) through which the BOG used as the refrigerant in the heat exchanger is supplied to the compressor, the second valve regulating a flow rate (flow rate of BOG refrigerant passing through the second valve) of fluid and opening/closing of the second supply line; 
a bypass valve (annotated by Examiner in Figure 1) disposed on the bypass line and regulating a flow rate (flow rate of BOG passing through the bypass valve) of fluid and opening/closing of the bypass line (the bypass valve can be opened or closed; see paragraph 0179); and 
a pressure reducer (22) disposed downstream of the heat exchanger and reducing a pressure (pressure of fluid just upstream of the pressure reducer 22 and downstream of the HX 21) of fluid cooled by the heat exchanger, 
the bypass line is branched from the first supply line upstream of the first valve and joined to the second supply line downstream of the second valve 
and the bypass valve is totally opened (when the BOG bypasses the HX 21; paragraph 0179, “when the flow rate of the first stream is equal to the flow rate of the second stream, the BOG discharged from the storage tank 11 is bypassed without passing through the heat exchanger 21 and is directly supplied to the compressor 13.”) when a pressure (pressure of BOG when of the BOG supplied to the compressor (pressure of BOG at intake of compressor when it bypasses the HX 21) is lower than an intake pressure condition (intake pressure of BOG entering the second stage of the compressor 13 which will always be higher than the pressure of the BOG passing through the bypass) for the compressor.


    PNG
    media_image1.png
    744
    1066
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 6 of Lee.

Brendeng teaches a liquefaction plant (Fig. 1), and teaches it is well known for oil, used as lubricant for a compressor, to clog conduits and heat exchangers when exposed to very cold temperatures (paragraph 0033, “The controlling and adaptation of the process ensures that oil from the compressors contaminating the product gas can not freeze and plug conduits or heat exchangers, as the oil do not reach the coldest parts of the plant.”).

Maurer teaches that it is known to bypass a heat exchanger should the heat exchanger become clogged and restrict the flow of fluid through the heat exchanger (See paragraph 0040, “A heat exchanger discharge passage 114 may be fluidly connected to a discharge port 116 of heat exchanger 112. A heat exchanger bypass passage 118 may be provided to allow the pressurized fluid to bypass heat exchanger 112, should the heat exchanger become clogged or otherwise restrict the flow of fluid through the heat exchanger.”)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Lee’279, by providing a first valve, second valve, bypass valve and bypass line, as taught by Lee’876, in order to provide the predictable result of bypassing the heat exchanger since it was well known for lubricating oil used in compressors, such as the lubricating oil taught by Lee’279, are to clog heat exchangers at cold enough temperatures, as taught by Maurer, and remedying the drop in pressure of the fluid flow due to a clogged heat exchanger is accomplished by bypassing the heat exchanger, as taught by Maurer, and thereby leads to eliminating the drop in pressure of the fluid and maintains the supply of BOG to the compressor.

Regarding claim 15, Lee’279, as modified, teaches the BOG reliquefaction system according to claim 1, however not yet taught is wherein the first valve is open when the bypass valve is closed; a degree of opening of the first valve decreases with increasing degree of opening of the bypass valve; and the first valve is completely closed when the bypass valve is completely open.

Lee’876 teaches everything discussed in claim 1, including the first valve, second valve, bypass line and bypass valve, all seen in annotated Figure 1 by the Examiner, wherein the bypass valve is completely open and the purpose of the bypass is to prevent any of the BOG from being directed into the heat exchanger (paragraph 0179, “bypass line L12 may be installed such that when there is no BOG to be reliquefied, that is, when the flow rate of the first stream is equal to the flow rate of the second stream, the BOG discharged from the storage tank 11 is bypassed without passing through the heat exchanger 21 and is directly supplied to the compressor 13.”), therefore the Examiner takes official notice all of the structure required by claims 15 and 16, and that one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention would have understood that the degree of opening of any of the first, second, and third valves is a results effective variable in that the more open or closed a valve is, the more or less the flow of the fluid through the valve and produces no unpredictable results and therefore cannot be considered critical. 
As such, without showing unexpected results, the claimed degree of opening of the bypass valve increasing or decreasing depending on the opening of the first cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the degree of opening and closing of both the bypass and the first valve such that when one is completely open, the other is completely closed such that the desired and predictable result of directing all of the BOG from the heat exchanger, as desired by Lee’876, occurs (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone, or in combination, does not teach the BOG reliquefaction system according to claim 4, “wherein the gaseous BOG separated by the gas/liquid separator is discharged from the gas/liquid separator along a sixth supply line, the sixth supply line being joined to the first supply line upstream of a branched point of the bypass line”.  The closest prior art of record, Lee’876 teaches sixth supply line L5, however is located downstream of a branched point (where L1 and L12 are joined), between the first valve and the heat exchanger, therefore the limitation cannot be met.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 17-19 would be allowable for depending on claim 16.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone, or in combination, does not teach the BOG reliquefaction system according to claim 16, “wherein a degree of opening of the bypass valve increases when a pressure sensor senses the pressure of the BOG supplied to the compressor has decreased below the intake pressure condition for the compressor” since Lee’876 teaches where either all of the flow of the BOG goes through either the heat exchanger or the bypass (paragraph 0179, “bypass line L12 may be installed such that when there is no BOG to be reliquefied, that is, when the flow rate of the first stream is equal to the flow rate of the second stream, the BOG discharged from the storage tank 11 is bypassed without passing through the heat exchanger 21 and is directly supplied to the compressor 13.”).
Claim 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 29-33 would be allowable for depending from claim 28.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone, or in combination, does not teach the method for discharging lubricating oil according to claim 28, wherein the method comprises “3) determining, using a controller, that it is time to remove condensed or solidified lubricant from the heat exchanger…discharging the condensed or solidified lubricant oil from the BOG reliquefaction system after being melted or reduced in viscosity by the part or all of the BOG not used as the refrigerant which has been compressed by the compressor”.  Lee’876 teaches wherein the bypass is used only when there is no BOG that needs to be recondensed in the heat exchanger 21 (paragraph 0179, “bypass line L12 may be installed such that when there is no BOG to be reliquefied, that is, when the flow rate of the first stream is equal to the flow rate of the second stream, the BOG discharged from the storage tank 11 is bypassed without passing through the heat exchanger 21 and is directly supplied to the compressor 13.”), therefore Lee’876 cannot perform step 2 while also performing step 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763          

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763